DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/04/2021 has been entered. 
Notice to Applicant
This communication is in response to the amendment filed 02/04/2021. Claims 1, 8, 15 have been amended. Claims 1-13, 15-18, 20 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 15-18, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a method which is within the four statutory categories (i.e., method). Claim 8 is drawn to an apparatus which is within the four statutory categories (i.e., machine). Claim 15 is drawn to 
Independent claim 15 (which is representative of independent claims 1, 8) recites receive from at least one pharmacy in a pharmacy enterprise, prescription information for a patient, the prescription information comprising all medications and medication instructions prescribed to the patient at a time when the prescription information is received; generate a medication schedule for the patient, the medication schedule having a plurality of time slots; allocate a first medication event to a first time slot, a medication event comprising a medication and a dosage; determine that the medication of the first medication event is associated with a chronotherapeutic consideration comprising a preferred time of day for administration; allocate the first medication event to a second time slot corresponding to the preferred time of day; assign first and second medication events to respective first and second time slots; access using industry standard drug identifiers at least one drug database including clinical attributes of the medications for the patient; examine the clinical attributes of the medications for the patient from the at least one database; generate adverse interactions between the medications for the patient based on the clinical attributes of the medications for the patient; in response to the adverse interactions, generate conflict information associated with the first medication event and a second medication event allocated to a second medication slot; determine whether the first medication event conflicts based on the conflict information with the second medication event allocated to the second medication slot; responsive to determining that the first medication event conflicts with the second medication event, replacing…the second medication event with an alternate medication event that comprises a substitute medication selected based on assignment of the substitute medication to the second time slot lacking a conflict with the medication assigned to the first time slot, the conflict based on conflict information between the first time slot and the second time slot with the substitute medication; electronically transmit updated pharmacy information including the substitute medication for the patient to the at least one pharmacy; responsive to resolving any of the conflicts in the medication events, examine the time slots of the medication schedule to determine whether a specific time slot having at least one medication event can be emptied; responsive to determining that the specific time slot can be emptied, identify a candidate time slot having one or more medication events; move, without causing a medication conflict, the at least one 
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “medication scheduling server” (claims 1, 15), “processor circuits” (claim 8), “medication server” (claim 8), and “computing device” (claim 15), the claim encompasses helping a patient generate and maintain a schedule to determine when to take specific medications, which is described as human activity in ¶ 0002-0004 of the specification. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites additional elements (i.e., medication scheduling server, database) to perform the abstract idea. Claim 8 recites additional elements (i.e., processor circuits, memory, database, medication server) to perform the abstract idea. Claim 15 recites additional elements (i.e., machine-readable storage medium, computing device, database, medication scheduling server) to perform the abstract idea. Looking to the specifications, the medication scheduling server, processor circuits, memory, medication server, machine-readable storage medium, and computing device are described at a high level of generality (¶ 0021; ¶ 0095-00101), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the database only generally links the use of a judicial exception (i.e., generating and maintaining a schedule) to a particular technological environment or field of use (i.e., drugs), which does not impose meaningful limits on the scope of the claim. Furthermore, the additional limitations of “electronically transmit updated pharmacy information…to the at least one pharmacy” and “submit…an update…to the at least one pharmacy in the pharmacy enterprise” 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., medication scheduling server, processor circuits, memory, medication server, machine-readable storage medium, and computing device) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “electronically transmit updated pharmacy information…to the at least one pharmacy” and “submit…an update…to the at least one pharmacy in the pharmacy enterprise,” is determined to constitute well-understood, routine, and conventional elements/functions. Receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations (i.e., generating and maintaining a schedule) to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-7, 9-13, 16-18, 20 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-4, 6-7, 9-13, 16-18 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claim 5 further recites the additional elements of “natural language processing or keyword matching,” which are described at a high level of generality (¶ 0033; ¶ 0061), such that it amounts to no more than mere instructions to apply the exception using generic computer components and generally links the use of a judicial exception to a particular technological environment or field of use (i.e., computers), and thus, does not integrate the judicial exception into a practical application and do not provide “significantly more.” 
Claim 20 further recites the additional elements of “cause the computing device to: print a label,” which does not add a meaningful limitation to the process of generating and maintaining a schedule, and as such, amounts to insignificant extrasolution activity. See: MPEP § 2106.05(g). Also, the limitations of causing a “computing device” to “print a label” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Burg et al. (U.S. Patent Pub. No. US 2011/0000170 A1) (Burg: ¶ 0042-0043) and Crawford et al. (U.S. Patent Pub. No. US 2014/0156298 A1) (Crawford: ¶ 0070), causing a computing device to print a label is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception.
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 15-18, 20 are rejected under 35 U.S.C. 101 because the claims are drawn to “at least one machine-readable storage medium comprising instructions” (claim 15, line 1). Independent claim 15, as well as the specification, provides little guidance as to what constitutes the claimed storage medium.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both nonstatutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory" to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-13, 15-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burg et al. (U.S. Patent Pub. No. US 2011/0000170 A1, hereinafter referred to as "Burg") in view of Crawford et al. (U.S. Patent Pub. No. US 2014/0156298 A1, hereinafter referred to as "Crawford") and Miller et al. (U.S. Patent Pub. No. US 2008/0126117 A1, hereinafter referred to as "Miller").
Regarding (currently amended) claim 1, Burg teaches a method implemented by an automatic medication scheduling system (Burg: ¶ 0023, i.e., “automated medication packaging supply chain…include a computer aided regimen design ("regimen CAD") system 100”), the method comprising: 
receiving, at a medication scheduling server from at least one pharmacy in a pharmacy enterprise, prescription information for a patient, the prescription information comprising all medications and medication instructions prescribed to the patient at a time when the prescription information is received (Burg: figure 8, i.e., in “Medical Setting (Hospital, Pharmacy),” “ePrescription” for “New Prescription” and “Active Prescriptions” from the “Prescription Records Datastore” 104 are inputted into “Regiment CAD System” 100; ¶ 0085); 
receiving, at the medication scheduling server, a medication schedule for the patient (Burg: ¶ 0031, i.e., “receives a list of prescriptions and generates a schedule for administering doses of medication. The medication pack design module 108 receives a schedule for administering doses of medication”), wherein the medication schedule comprises a plurality of days each divided into at least two time slots (Burg: ¶ 0055, i.e., “calendar having pre-defined calendar slots…the default calendar can specify four calendar slots for each day”) and wherein time slots are allocated to at least one medication event (Burg: ¶ 0055, i.e., “each calendar slot signifies a time of day at which to administer the dose of medication”) comprising taking a medication at a dosage (Burg: ¶ 0055; ¶ 0070, i.e., “doses of Medication”); 
assigning first and second medication events to respective first and second time slots (Burg: figure 4, element 410, i.e., “Define Time Slots and Assign Doses to Time Slots”; ¶ 0061, i.e., “doses that are taken once daily…and once weekly…can be assigned to any calendar slot that would not create a conflict”); 
determining, at the medication scheduling server, that first and second medication events have an unspecified time-of-day taking requirements (Burg: figure 4, element 410, i.e., “Define Time Slots and Assign Doses to Time Slots”; ¶ 0053, i.e., “once the constraints for administering doses of medication are determined, the constraints are associated with one or more medications prescribed to the patient. The constraints can be represented by logical rules indicating when or how medication should be administered. For instance, the constraints may include…"Take Medication X once every day," or "Take Medication X, once weekly"”); 
accessing…, from the medication scheduling server, at least one drug database including clinical attributes of the medications for the patient from the at least one drug database (Burg: ¶ 0049; ¶ 0089, i.e., “retrieves information relating to medications administered to the patient for various sources, which may include…a database of the medication manufacturer”); 
examining, from the medication scheduling server, the clinical attributes of the medications for the patient (Burg: ¶ 0049; ¶ 0089); 
generating adverse interactions between the medications for the patient based on the clinical attributes of the medications for the patient (Burg: ¶ 0050-0053); 
in response to the adverse interactions, generating conflict information associated with the first and second medication events (Burg: figure 4, element 412, i.e., “Compute ADE for Prescriptions”; ¶ 0071, i.e., “determine if an adverse drug effect may result from taking the medication according to the schedule”); 
determining, at the medication scheduling server, whether the first medication event conflicts with the second medication event assigned to the second time slot based on the conflict information (Burg: figure 4, element 414, i.e., “Adverse Drug Effect from Scheduled Doses?”; ¶ 0058, i.e., “a conflict is a condition that exists that does not allow a particular medication to be taken at a particular time. One source of conflicts is an adverse drug effect resulting from the combination of the medication with one or more other medications”; ¶ 0071, i.e., “analyze a schedule to determine if an adverse drug effect may result from taking the medication according to the schedule…in view of the other medications scheduled to be administered to determine if an adverse drug effect may occur”); 
…the conflict based on conflict information between the first time slot and the second time slot with the substitute medication (Burg: ¶ 0053, i.e., “the constraints may include…"If taking Medications X and Y do not take Medication X and Medication Y at the same time"”; ¶ 0058, i.e., “a conflict is a condition that exists that does not allow a particular medication to be taken at a particular time. One source of conflicts is an adverse drug effect resulting from the combination of the medication with one or more other medications”; ¶ 0065, i.e., “a conflict exists between a dose of a medication being assigned to the calendar and the proposed time or a previously scheduled medication at that time”); 
responsive to resolving any of the conflicts in the medication events (Burg: figure 4, i.e., “Define Time Slots and Assign Doses to Time Slots” 410 occurs after “Map Doses of Each Prescription to Calendar Based on Constraints” 408 and the process iterates if “Yes” to “Adverse Drug Effect from Scheduled Doses?” 414; ¶ 0062, i.e., “the ordering of the steps is not essential…The method described above can be rearranged”; ¶ 0071), examining, at the medication scheduling server, the time slots of the medication schedule to determine whether a specific time slot having at least one medication event can be emptied (Burg: ¶ 0068, i.e., “once the regimen design module 106 has assigned the doses to a calendar, the regimen design module 106 may further constrain the prescription schedule to a number of time slots”; ¶ 0069, i.e., “if a dose is mapped to a time not corresponding to a time slot, it can be assigned to the closest time slot temporally”; ¶ 0070, i.e., Examiner interprets the assignment of “the final dose of Medication 2” from “8:00 PM” to the “6:00 PM time slot” as including the claimed examination because the “8:00 PM” time slot is effectively emptied; ¶ 0071, i.e., Examiner interprets the analysis of the schedule “once the doses have been assigned to time slots…to determine if an adverse drug effect may result from taking the medication according to the schedule” and adjustment of the calendar as the claimed examination after the resolution of conflicts); 
responsive to determining that the specific time slot can be emptied, identifying, at the medication scheduling server, a candidate time slot having one or more medication events (Burg: figure 6, i.e., Examiner interprets the “18:00” time slot as the claimed candidate time slot; ¶ 0069, i.e., “if a dose is mapped to a time not corresponding to a time slot, it can be assigned to the closest time slot temporally”; ¶ 0070, i.e., Examiner interprets the “6:00 PM time slot” as the claimed candidate time slot; ¶ 0071, i.e., “the adverse drug effect checking may be performed when the calendar is being generated, such that a dose is assigned to the calendar only if it would not result in an adverse drug effect”); 
moving, at the medication scheduling server without causing a medication conflict, the at least one medication event in the specific time slot to the identified candidate time slot (Burg: figure 6, i.e., “Medication 2” at the “20:00” time slot in calendar 602 has moved to the “18:00” time slot in calendar 604; ¶ 0069, i.e., “if a dose is mapped to a time not corresponding to a time slot, it can be assigned to the closest time slot temporally”; ¶ 0070, i.e., “the final dose of Medication 2, however, is assigned to the 6:00 PM time slot”; ¶ 0071, i.e., “a dose is assigned to the calendar only if it would not result in an adverse drug effect”) and emptying the specific time slot to minimize a number of time slots in use in the medication schedule (Burg: figure 6, i.e., the “20:00” time slot is effectively emptied after the movement of “Medication 2” at the “20:00” time slot in calendar 602 to the “18:00” time slot in calendar 604; ¶ 0064, i.e., “minimize the number of times medication is taken, and the algorithm may be adjusted to accommodate such demands”; ¶ 0070, i.e., Examiner interprets the decrease in number of time slots (i.e., “8:00 AM,” “12:00 PM,” “4:00 PM,” “6:00 PM,” and “8:00 PM” to “8:00 AM,” “12:00 PM,” “4:00 PM,” and “6:00 PM”) as the claimed minimization); 
submitting, by the medication scheduling server, an update of the medication schedule to the at least one pharmacy in the pharmacy enterprise (Burg: ¶ 0027, i.e., “the prescription regimen and/or the medication pack design is sent to a pharmacy 16 or similar medical service provider”); and
responsive to one of the medications for the patient being picked up or mailed from at least one pharmacy within the pharmacy enterprise, electronically outputting from the medication scheduling server the medication schedule to the patient, a pharmacy, or a prescriber (Burg: ¶ 0027, i.e., “the prescription regimen and/or the medication pack design is sent to a pharmacy 16 or similar medical service provider…The filled medication pack is then…delivered to the patient”).
Yet, Burg does not explicitly teach, but Crawford teaches, in the same field of endeavor,
(Crawford: ¶ 0060);
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the access using industry standard drug identifiers a drug database, as taught by Crawford, within the system of Burg, with the motivation to “[provide] modularized coordination and customization of drug regimens, especially with respect to synchronization of multiple medication prescription fulfillment and long-term patient adherence” (Crawford: ¶ 0009).
Yet, Burg and Crawford do not explicitly teach, but Miller teaches, in the same field of endeavor,
responsive to determining that the first medication event conflicts with the second medication event (Miller: ¶ 0021, i.e., “the patient file may thereby potentially include a complete, or near-complete, identification of the patient medication therapy regimen”; ¶ 0098, i.e., “the data received at blocks 602, 604, 606 may be received by retrieving the patient file”; ¶ 0101, i.e., “evaluating the medication data to determine if there is a risk of an adverse health outcome…the evaluation at block 612 may compare the medications from the medication data with the list of medications received”; ¶ 0102, i.e., Examiner interprets the “determines whether an intervention is necessary” as the claimed determination that a first medication event conflicts with a second medication event because it is “based on the evaluation” which compares medications to determine a risk of an adverse health outcome), replacing, by the medication scheduling server, the second medication event with an alternate medication event that comprises a substitute medication selected based on assignment of the substitute medication to the second time slot lacking a conflict with the medication assigned to the first time slot, the conflict based on conflict information between the first time slot and the second time slot with the substitute medication (Miller: ¶ 0103, i.e., Examiner interprets the conflict being based on conflict information between the first time slot and the second time slot with the substitute medication is not functionally related to the replacement of the second medication event with an alternate medication event that comprises a substitute medication selected based on assignment of the substitute medication to the second time slot lacking a conflict with the medication assigned to the first time slot, and does not distinguish the claimed invention from the prior art. Miller teaches “the new medication therapy regimen created at block 616 may involve…replacing the inappropriate medication with a new medication having a comparable medical effect without the attendant adverse health outcome,” which in the context of Burg, a person having ordinary skill in the art would have understood could be the conflict based on conflict information between the first time slot and the second time slot with the substitute medication);
electronically transmitting from the medication scheduling server updated pharmacy information including the substitute medication for the patient to the at least one pharmacy (Miller: ¶ 0036, i.e., “users, such as pharmacist, may access a patient's file on the customer account database through the web portal provide via the website by accessing a communication device such as a computer at the pharmaceutical store 22”; ¶ 0044, i.e., “the medication therapy management routine 100 may be carried out via the Internet wherein…pharmaceutical stores 22 and pharmaceutical care centers 20 may conduct their respective portion of the routine 100”; ¶ 0074, i.e., “a user, such as a pharmacist…may be prompted to…intervene in the patient's medication therapy regimen…The print-out or display may include a code indicating the circumstances of the intervention…the medication(s) involved”; ¶ 0103, i.e., “once the new medication therapy regimen has been established, the intervention may be conducted in accordance with the intervention routine 800”; ¶ 0130);
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the replacement of a medication event with an alternate medication event that comprises a substitute medication selected based on assignment of the substitute medication to the second time slot lacking a conflict with the medication assigned to the first time slot and electronic transmission of the substitute medication to a pharmacy, as taught by Miller, with the system of Burg and Crawford, with the motivation of “preventing potentially adverse health effects or unintended consequences in the patient” (Miller: ¶ 0042).
Regarding (previously presented) claim 2, Burg, Crawford, and Miller teach method of claim 1, further comprising: 
generating the medication schedule (Burg: ¶ 0039) by: 
(Burg: ¶ 0057, i.e., Examiner interprets the identification of “[medications] to be taken at one or more fixed times” as the claimed creation of the event); and 
Page 3 of 24Application No. 14/816,834Atty. Dkt. No. 10309-06627 USallocating the third medication event to a time slot according to the medication instructions (Burg: ¶ 0057, i.e., “a prescription may have the patient take medication at 8:00 AM…The regimen design module 106 will first assign these medications to the corresponding slots in the calendar”).
The obviousness of combining the teachings of Burg, Crawford, and Miller are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 3, Burg, Crawford, and Miller teach method of claim 2, further comprising: 
creating a fourth medication event comprising a different medication from a medication of the third medication event (Burg: ¶ 0057, i.e., Examiner interprets the identification of “medications that are to be taken more than once a day” as the claimed creation of the event); 
allocating the fourth medication event to the same time slot as the third medication event (Burg: ¶ 0057, i.e., “the doses are then assigned to specific times in the calendar accordingly based on the patient's daily schedule. For example, if a patient is wakes up at 8:00 AM, the doses be scheduled starting at 8:00 AM); 
determining whether the fourth medication event has a conflict with the third medication event (Burg: ¶ 0058, i.e., “if a conflict with a medication exists at a given time”; ¶ 0071, i.e., “analyze a schedule to determine if an adverse drug effect may result from taking the medication according to the schedule…in view of the other medications scheduled to be administered to determine if an adverse drug effect may occur”); and 
moving one of the third or the fourth medication events to a different time slot when a conflict exists between the third and fourth medication events (Burg: figure 4, i.e., if the answer to “Adverse Drug Effect from Scheduled Doses?” 414 is “Yes,” then the process loops back to “Map Doses of Each Prescription to Calendar Based on Constraints” 408; ¶ 0065, i.e., “if a conflict exists between a dose of a medication being assigned to the calendar and the proposed time or a previously scheduled medication at that time, the regimen design module 106 assigns the medication being assigned to the next available time on the calendar”; ¶ 0071, i.e., “if an adverse drug effect is possible, then the method steps back to step 408 so that the calendar can be adjusted”).
The obviousness of combining the teachings of Burg, Crawford, and Miller are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 4, Burg, Crawford, and Miller teach method of claim 3, further comprising: 
querying the at least one drug database for conflict information associated with the third and fourth medication events (Burg: ¶ 0049, i.e., “policies…can be received from…a drug manufacturer…Once parsed, the policies can be stored in the electronic medical records database”; ¶ 0050, i.e., “determines the constraints based on the policies relating to the prescriptions…A rules database 110 can be maintained which relates policies to constraints”; ¶ 0051, i.e., “queries the rules database…receives a set of one or more constraints regarding administering the medication to the patient”; ¶ 0053, i.e., “the constraints may include…‘If taking Medications X and Y do not take Medication X and Medication Y at the same time’”); and 
analyzing the conflict information to determine whether the fourth medication event has a conflict with the third medication event (Burg: ¶ 0058, i.e., “if a conflict with a medication exists at a given time”; ¶ 0071, i.e., “analyze a schedule to determine if an adverse drug effect may result from taking the medication according to the schedule…in view of the other medications scheduled to be administered to determine if an adverse drug effect may occur”).
The obviousness of combining the teachings of Burg, Crawford, and Miller are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 5, Burg, Crawford, and Miller teach method of claim 2, further comprising: 
using natural language processing or keyword matching to interpret the medication instructions (Burg: ¶ 0034) to identify at least one of a time of dosage and a frequency of dosage (Burg: ¶ 0033, i.e., “a list of elements in a patient record may include…the dosage frequency”; ¶ 0039, i.e., “administering a plurality of doses of different medications based on the frequency for administering each dose and the constraints regarding the administration of the medications…The specific constraints may require, for example, that two medications be taken at the same time or that a particular medication be taken within an hour of going to sleep or at a scheduled eating time”).
The obviousness of combining the teachings of Burg, Crawford, and Miller are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 6, Burg, Crawford, and Miller teach method of claim 2, further comprising: 
determining whether the medication of the third medication event is associated with a chronotherapeutic consideration comprising a preferred time of day for administration (Burg: ¶ 0049, i.e., “policies defining how a medication should be administrated…Examples of policies may include…take medications prior to going to sleep”; ¶ 0051, i.e., “a policy may require a patient to take medication only after waking up and before going to sleep”; ¶ 0053, i.e., “the constraints are associated with one or more medications prescribed to the patient…the constraints may include but are not limited to: ‘Take Medication X at a given time’”) or a non-preferred time of day for administration (Burg: ¶ 0058, i.e., “a conflict is a condition that exists that does not allow a particular medication to be taken at a particular time…the medication causes drowsiness and the proposed time is in the morning”); 
determining whether the time slot to which the third medication is allocated corresponds to the preferred or non-preferred time of day, when the third medication event is associated with a chronotherapeutic consideration (Burg: ¶ 0054, i.e., Examiner interprets the assignment of “prescriptions taken at a given time” to include the claimed determination because it takes into account the claimed preferred or non-preferred time of day; ¶ 0058, i.e., Examiner interprets the determination “if a conflict with a medication exists at a given time” as the claimed determination because “conflicts may be that the side effects of a medication do not make the proposed time feasible, e.g. the medication causes drowsiness and the proposed time is in the morning”); and 
moving the third medication event to a time slot corresponding to the preferred time of day when the allocated time slot does not correspond to the preferred time of day or from a time slot corresponding (Burg: ¶ 0058, i.e., “if a conflict with a medication exists at a given time, then the regimen design module 106 will assign the dose of medication to a calendar slot corresponding to a later eating time”; ¶ 0065, i.e., “if a conflict exists between a dose of a medication being assigned to the calendar and the proposed time…the regimen design module 106 assigns the medication being assigned to the next available time on the calendar”).
The obviousness of combining the teachings of Burg, Crawford, and Miller are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 7, Burg, Crawford, and Miller teach method of claim 1, further comprising: 
presenting the medication schedule to the patient (Burg: figure 1A, i.e., “Packaging Robot” 20 “Send to user” (i.e., “patient” 14”) the “Sealed Weekly medication pack” 25 which includes the schedule; ¶ 0072, i.e., “medication pack for the patient…medication pack layout based on the generated schedule”).
The obviousness of combining the teachings of Burg, Crawford, and Miller are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 8, Burg teaches an apparatus (Burg: figure 9, element 900, i.e., “Regimen CAD Module”) comprising: 
one or more processor circuits (Burg: ¶ 0091); and 
a memory storing logic which, when executed by the one or more processor circuits (Burg: ¶ 0091), causes the one or more processor circuits to: 
receive from at least one pharmacy in a pharmacy enterprise, prescription information for a patient, the prescription information comprising all medications and medication instructions prescribed to the patient at a time when the prescription information is received (Burg: figure 8, i.e., in “Medical Setting (Hospital, Pharmacy),” “ePrescription” for “New Prescription” and “Active Prescriptions” from the “Prescription Records Datastore” 104 are inputted into “Regiment CAD System” 100; ¶ 0085); 
(Burg: ¶ 0039), the medication schedule having at least two time slots (Burg: ¶ 0055, i.e., “calendar having pre-defined calendar slots…the default calendar can specify four calendar slots for each day”), each time slot allocated to a different medication event (Burg: ¶ 0055, i.e., “each calendar slot signifies a time of day at which to administer the dose of medication”; ¶ 0070), a medication event comprising a medication and a dosage (Burg: ¶ 0055; ¶ 0070, i.e., “doses of Medication”); 
assign first and second medication events to respective first and second time slots (Burg: figure 4, element 410, i.e., “Define Time Slots and Assign Doses to Time Slots”; ¶ 0061, i.e., “doses that are taken once daily…and once weekly…can be assigned to any calendar slot that would not create a conflict”);
access…at least one drug database including clinical attributes of the medications for the patient (Burg: ¶ 0049; ¶ 0089, i.e., “retrieves information relating to medications administered to the patient for various sources, which may include…a database of the medication manufacturer”);
examine the clinical attributes of the medications for the patient from the at least one drug database (Burg: ¶ 0049; ¶ 0089); 
generate adverse interactions between the medications for the patient based on the clinical attributes of the medications for the patient (Burg: ¶ 0050-0053); 
in response to the adverse interactions, generate conflict information associated with the at least two medication events (Burg: figure 4, element 412, i.e., “Compute ADE for Prescriptions”; ¶ 0071, i.e., “determine if an adverse drug effect may result from taking the medication according to the schedule”); 
determine whether two medication events in the medication schedule conflict based on the conflict information (Burg: figure 4, element 414, i.e., “Adverse Drug Effect from Scheduled Doses?”; ¶ 0058, i.e., “a conflict is a condition that exists that does not allow a particular medication to be taken at a particular time. One source of conflicts is an adverse drug effect resulting from the combination of the medication with one or more other medications”; ¶ 0071, i.e., “analyze a schedule to determine if an adverse drug effect may result from taking the medication according to the schedule…in view of the other medications scheduled to be administered to determine if an adverse drug effect may occur”); 
…the conflict based on conflict information between the first time slot and the second time slot with the substitute medication (Burg: ¶ 0053, i.e., “the constraints may include…"If taking Medications X and Y do not take Medication X and Medication Y at the same time"”; ¶ 0058, i.e., “a conflict is a condition that exists that does not allow a particular medication to be taken at a particular time. One source of conflicts is an adverse drug effect resulting from the combination of the medication with one or more other medications”; ¶ 0065, i.e., “a conflict exists between a dose of a medication being assigned to the calendar and the proposed time or a previously scheduled medication at that time”); 
responsive to resolving any of the conflicts in the at least two medication events (Burg: figure 4, i.e., “Define Time Slots and Assign Doses to Time Slots” 410 occurs after “Map Doses of Each Prescription to Calendar Based on Constraints” 408 and the process iterates if “Yes” to “Adverse Drug Effect from Scheduled Doses?” 414; ¶ 0062, i.e., “the ordering of the steps is not essential…The method described above can be rearranged”; ¶ 0071), examine the time slots of the medication schedule to determine whether one time slot having at least one medication event of the at least two medication events can be emptied (Burg: ¶ 0068, i.e., “once the regimen design module 106 has assigned the doses to a calendar, the regimen design module 106 may further constrain the prescription schedule to a number of time slots”; ¶ 0069, i.e., “if a dose is mapped to a time not corresponding to a time slot, it can be assigned to the closest time slot temporally”; ¶ 0070, i.e., Examiner interprets the assignment of “the final dose of Medication 2” from “8:00 PM” to the “6:00 PM time slot” as including the claimed examination because the “8:00 PM” time slot is effectively emptied; ¶ 0071, i.e., Examiner interprets the analysis of the schedule “once the doses have been assigned to time slots…to determine if an adverse drug effect may result from taking the medication according to the schedule” and adjustment of the calendar as the claimed examination after the resolution of conflicts); 
(Burg: figure 6, i.e., Examiner interprets the “18:00” time slot as the claimed candidate time slot; ¶ 0069, i.e., “if a dose is mapped to a time not corresponding to a time slot, it can be assigned to the closest time slot temporally”; ¶ 0070, i.e., Examiner interprets the “6:00 PM time slot” as the claimed candidate time slot; ¶ 0071, i.e., “the adverse drug effect checking may be performed when the calendar is being generated, such that a dose is assigned to the calendar only if it would not result in an adverse drug effect”); 
reallocate, without causing a medication conflict, the at least one medication event from the one time slot to the second time slot (Burg: figure 6, i.e., “Medication 2” at the “20:00” time slot in calendar 602 has moved to the “18:00” time slot in calendar 604; ¶ 0069, i.e., “if a dose is mapped to a time not corresponding to a time slot, it can be assigned to the closest time slot temporally”; ¶ 0070, i.e., “the final dose of Medication 2, however, is assigned to the 6:00 PM time slot”; ¶ 0071, i.e., “a dose is assigned to the calendar only if it would not result in an adverse drug effect”) to reduce a total number of time slots in the medication schedule that have an allocated medication event (Burg: figure 6, i.e., the “20:00” time slot is effectively emptied after the movement of “Medication 2” at the “20:00” time slot in calendar 602 to the “18:00” time slot in calendar 604; ¶ 0064, i.e., “minimize the number of times medication is taken, and the algorithm may be adjusted to accommodate such demands”; ¶ 0070, i.e., Examiner interprets the decrease in number of time slots (i.e., “8:00 AM,” “12:00 PM,” “4:00 PM,” “6:00 PM,” and “8:00 PM” to “8:00 AM,” “12:00 PM,” “4:00 PM,” and “6:00 PM”) as the claimed reduction); 
submit an update of the medication schedule to the at least one pharmacy in the pharmacy enterprise (Burg: ¶ 0027, i.e., “the prescription regimen and/or the medication pack design is sent to a pharmacy 16 or similar medical service provider”); and 
responsive to one of the medications for the patient being picked up or mailed from at least one pharmacy within the pharmacy enterprise, electronically output the medication schedule to the patient, a pharmacy, or a prescriber (Burg: ¶ 0027, i.e., “the prescription regimen and/or the medication pack design is sent to a pharmacy 16 or similar medical service provider…The filled medication pack is then…delivered to the patient”).
Yet, Burg does not explicitly teach, but Crawford teaches, in the same field of endeavor,
access using industry standard drug identifiers at least one drug database including clinical attributes of the medications for the patient (Crawford: ¶ 0060);
The obviousness of combining the teachings of Burg and Crawford are discussed in the rejection of claim 1, and incorporated herein.
Yet, Burg and Crawford do not explicitly teach, but Miller teaches, in the same field of endeavor,
responsive to determining that the at least two medication events conflict (Miller: ¶ 0021, i.e., “the patient file may thereby potentially include a complete, or near-complete, identification of the patient medication therapy regimen”; ¶ 0098, i.e., “the data received at blocks 602, 604, 606 may be received by retrieving the patient file”; ¶ 0101, i.e., “evaluating the medication data to determine if there is a risk of an adverse health outcome…the evaluation at block 612 may compare the medications from the medication data with the list of medications received”; ¶ 0102, i.e., Examiner interprets the “determines whether an intervention is necessary” as the claimed determination that a first medication event conflicts with a second medication event because it is “based on the evaluation” which compares medications to determine a risk of an adverse health outcome), replace by a medication server one of the at least two medication events with an alternate medication event that comprises a substitute medication selected based on assignment of the substitute medication to the second time slot lacking a conflict with the medication assigned to the first time slot, the conflict based on conflict information between the first time slot and the second time slot with the substitute medication (Miller: ¶ 0103, i.e., Examiner interprets the conflict being based on conflict information between the first time slot and the second time slot with the substitute medication is not functionally related to the replacement of the second medication event with an alternate medication event that comprises a substitute medication selected based on assignment of the substitute medication to the second time slot lacking a conflict with the medication assigned to the first time slot, and does not distinguish the claimed invention from the prior art. Miller teaches “the new medication therapy regimen created at block 616 may involve…replacing the inappropriate medication with a new medication having a comparable medical effect without the attendant adverse health outcome,” which in the context of Burg, a person having ordinary skill in the art would have understood could be the conflict based on conflict information between the first time slot and the second time slot with the substitute medication);
electronically transmit updated pharmacy information including the substitute medication for the patient to the at least one pharmacy (Miller: ¶ 0036, i.e., “users, such as pharmacist, may access a patient's file on the customer account database through the web portal provide via the website by accessing a communication device such as a computer at the pharmaceutical store 22”; ¶ 0044, i.e., “the medication therapy management routine 100 may be carried out via the Internet wherein…pharmaceutical stores 22 and pharmaceutical care centers 20 may conduct their respective portion of the routine 100”; ¶ 0074, i.e., “a user, such as a pharmacist…may be prompted to…intervene in the patient's medication therapy regimen…The print-out or display may include a code indicating the circumstances of the intervention…the medication(s) involved”; ¶ 0103, i.e., “once the new medication therapy regimen has been established, the intervention may be conducted in accordance with the intervention routine 800”; ¶ 0130);
The obviousness of combining the teachings of Burg, Crawford, and Miller are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 9, Burg, Crawford, and Miller teach apparatus of claim 8, wherein the logic further causes the one or more processor circuits to determine that a first medication event in the medication schedule has an unspecified time requirement comprising a frequency of the medication event without a specific time of day (Burg: ¶ 0061, i.e., “doses that are taken once daily…and once weekly…can be assigned to any calendar slot that would not create a conflict”), and move the first medication event to the second time slot in the medication schedule when there is no conflict between the first medication event and the one or more medication events allocated to the second time slot (Burg: figure 6, i.e., “Medication 2” at the “20:00” time slot in calendar 602 has moved to the “18:00” time slot in calendar 604; ¶ 0061, i.e., “doses that are taken once daily…and once weekly…can be assigned to any calendar slot that would not create a conflict. For example, this may be achieved by scheduling the doses to…the calendar slot having the least amount of medication assigned thereto”; ¶ 0069, i.e., “if a dose is mapped to a time not corresponding to a time slot, it can be assigned to the closest time slot temporally”; ¶ 0070; ¶ 0071, i.e., “a dose is assigned to the calendar only if it would not result in an adverse drug effect”).
The obviousness of combining the teachings of Burg, Crawford, and Miller are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 10, Burg, Crawford, and Miller teach apparatus of claim 8, wherein the logic further causes the one or more processor circuits to: 
generate the medication schedule according to the medication instructions (Burg: ¶ 0039; ¶ 0050, i.e., “constraints based on the policies relating to the prescriptions”; ¶ 0054, i.e., “assigning doses of each prescription to calendar slots of a calendar according to a default set of constraints”).
The obviousness of combining the teachings of Burg, Crawford, and Miller are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 11, Burg, Crawford, and Miller teach the apparatus of claim 10, wherein the logic further causes the one or more processor circuits to: 
receive the prescription information from one or more of a retail pharmacy, a specialty pharmacy, or a mail order pharmacy (Burg: figure 1a, i.e., “Regimen CAD” 100 receives “E-Prescription 1,” “E-Prescription 2,” and “E-Prescription n” from “EMR” 104; ¶ 0024, i.e., “prescriptions for the patient are then communicated and stored in the medical records database”; ¶ 0085, i.e., “the electronic medical records database…[is] located in a secure/trusted environment, such as a pharmacy”); and 
receive information about chronotherapeutic considerations and drug side effects (Burg: ¶ 0071, i.e., Examiner interprets “the components of each medication…stored in the electronic medical records database” to include the claimed information) from one or more of a pharmacy database (Burg: ¶ 0085, i.e., “the electronic medical records database…[is] located in a secure/trusted environment, such as a pharmacy”), a commercial drug database (Burg: ¶ 0037, i.e., “obtain a list of components of the medication…from a drug database”), a proprietary drug database (Burg: ¶ 0089, i.e., “retrieves information relating to medications administered to the patient for various sources, which may include…a database of the medication manufacturer”), and a governmental drug database (Crawford: ¶ 0155, i.e., “identifying medication issues is based on identification of…known side effects provided by one or more drug manufacturers, the Food and Drug Administration (FDA)”).
The obviousness of combining the teachings of Burg, Crawford, and Miller are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 12, Burg, Crawford, and Miller teach the apparatus of claim 8, wherein the logic further causes the one or more processor circuits to receive conflict information (Burg: ¶ 0071, i.e., Examiner interprets “the components of each medication…stored in the electronic medical records database” to include the claimed information) from at least one of a pharmacy database (Burg: ¶ 0085, i.e., “the electronic medical records database…[is] located in a secure/trusted environment, such as a pharmacy”), a commercial drug database (Burg: ¶ 0037, i.e., “obtain a list of components of the medication…from a drug database”), a proprietary drug database (Burg: ¶ 0089, i.e., “retrieves information relating to medications administered to the patient for various sources, which may include…a database of the medication manufacturer”), and a governmental drug database (Crawford: ¶ 0155, i.e., “identifying medication issues is based on identification of…known side effects provided by one or more drug manufacturers, the Food and Drug Administration (FDA)…parse information within the database to determine a list of known side effects for a medication or combination of medications”). 
The obviousness of combining the teachings of Burg, Crawford, and Miller are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 13, Burg, Crawford, and Miller teach apparatus of claim 8, wherein the logic further causes the one or more processor circuits to determine a conflict comprising at least one of: an adverse drug interaction when two or more medications are taken within a first time threshold of each other (Burg: ¶ 0058, i.e., “if a conflict with a medication exists at a given time…One source of conflicts is an adverse drug effect resulting from the combination of the medication with one or more other medications”; ¶ 0071, i.e., “analyze a schedule to determine if an adverse drug effect may result from taking the medication according to the schedule…in view of the other medications scheduled to be administered to determine if an adverse drug effect may occur”), and a changed effectiveness interaction when two or more medications are taken within a second time threshold of each other (Burg: ¶ 0088, i.e., Examiner interprets the analysis of “how doses of medication taken at a first time effect doses of medication taken at a second time” to include the claimed determination of a changed effectiveness interaction).
The obviousness of combining the teachings of Burg, Crawford, and Miller are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 15, Burg teaches at least one machine-readable storage medium comprising instructions that when executed by a computing device (Burg: figure 9, element 900, i.e., “Regimen CAD Module”; ¶ 0091, i.e., “computer executable instructions residing on a computer readable medium”), cause the computing device to: 
receive from at least one pharmacy in a pharmacy enterprise, prescription information for a patient, the prescription information comprising all medications and medication instructions prescribed to the patient at a time when the prescription information is received (Burg: figure 8, i.e., in “Medical Setting (Hospital, Pharmacy),” “ePrescription” for “New Prescription” and “Active Prescriptions” from the “Prescription Records Datastore” 104 are inputted into “Regiment CAD System” 100; ¶ 0085); 
generate a medication schedule for the patient (Burg: ¶ 0039), the medication schedule having a plurality of time slots (Burg: ¶ 0055, i.e., “calendar having pre-defined calendar slots…the default calendar can specify four calendar slots for each day”); 
allocate a first medication event to a first time slot (Burg: ¶ 0058, i.e., Examiner interprets the assignment of the “prescriptions that must be taken before or after eating…to a calendar slot before or after a first eating time” as the claimed allocation), a medication event comprising a medication and a dosage (Burg: ¶ 0055; ¶ 0070, i.e., “doses of Medication”); 
(Burg: ¶ 0049, i.e., “policies defining how a medication should be administrated…Examples of policies may include…take medications prior to going to sleep”; ¶ 0051, i.e., “a policy may require a patient to take medication only after waking up and before going to sleep”; ¶ 0053, i.e., “the constraints are associated with one or more medications prescribed to the patient…the constraints may include but are not limited to: ‘Take Medication X at a given time’”); 
allocate the first medication event to a second time slot corresponding to the preferred time of day (Burg: ¶ 0058, i.e., “if a conflict with a medication exists at a given time, then the regimen design module 106 will assign the dose of medication to a calendar slot corresponding to a later eating time”; ¶ 0065, i.e., “if a conflict exists between a dose of a medication being assigned to the calendar and the proposed time…the regimen design module 106 assigns the medication being assigned to the next available time on the calendar”); 
assign first and second medication events to respective first and second time slots (Burg: figure 4, element 410, i.e., “Define Time Slots and Assign Doses to Time Slots”; ¶ 0061, i.e., “doses that are taken once daily…and once weekly…can be assigned to any calendar slot that would not create a conflict”);
access…at least one drug database including clinical attributes of the medications for the patient (Burg: ¶ 0049; ¶ 0089, i.e., “retrieves information relating to medications administered to the patient for various sources, which may include…a database of the medication manufacturer”); 
examine the clinical attributes of the medications for the patient from the at least one database (Burg: ¶ 0049; ¶ 0089); 
generate adverse interactions between the medications for the patient based on the clinical attributes of the medications for the patient (Burg: ¶ 0050-0053); 
in response to the adverse interactions, generate conflict information associated with the first medication event and a second medication event allocated to a second medication slot (Burg: figure 4, element 412, i.e., “Compute ADE for Prescriptions”; ¶ 0071, i.e., “determine if an adverse drug effect may result from taking the medication according to the schedule”); 
(Burg: figure 4, element 414, i.e., “Adverse Drug Effect from Scheduled Doses?”; ¶ 0058, i.e., “a conflict is a condition that exists that does not allow a particular medication to be taken at a particular time. One source of conflicts is an adverse drug effect resulting from the combination of the medication with one or more other medications”; ¶ 0071, i.e., “analyze a schedule to determine if an adverse drug effect may result from taking the medication according to the schedule…in view of the other medications scheduled to be administered to determine if an adverse drug effect may occur”); 
…the conflict based on conflict information between the first time slot and the second time slot with the substitute medication (Burg: ¶ 0053, i.e., “the constraints may include…"If taking Medications X and Y do not take Medication X and Medication Y at the same time"”; ¶ 0058, i.e., “a conflict is a condition that exists that does not allow a particular medication to be taken at a particular time. One source of conflicts is an adverse drug effect resulting from the combination of the medication with one or more other medications”; ¶ 0065, i.e., “a conflict exists between a dose of a medication being assigned to the calendar and the proposed time or a previously scheduled medication at that time”); 
responsive to resolving any of the conflicts in the medication events (Burg: figure 4, i.e., “Define Time Slots and Assign Doses to Time Slots” 410 occurs after “Map Doses of Each Prescription to Calendar Based on Constraints” 408 and the process iterates if “Yes” to “Adverse Drug Effect from Scheduled Doses?” 414; ¶ 0062, i.e., “the ordering of the steps is not essential…The method described above can be rearranged”; ¶ 0071), examine the time slots of the medication schedule to determine whether a specific time slot having at least one medication event can be emptied (Burg: ¶ 0068, i.e., “once the regimen design module 106 has assigned the doses to a calendar, the regimen design module 106 may further constrain the prescription schedule to a number of time slots”; ¶ 0069, i.e., “if a dose is mapped to a time not corresponding to a time slot, it can be assigned to the closest time slot temporally”; ¶ 0070, i.e., Examiner interprets the assignment of “the final dose of Medication 2” from “8:00 PM” to the “6:00 PM time slot” as including the claimed examination because the “8:00 PM” time slot is effectively emptied; ¶ 0071, i.e., Examiner interprets the analysis of the schedule “once the doses have been assigned to time slots…to determine if an adverse drug effect may result from taking the medication according to the schedule” and adjustment of the calendar as the claimed examination after the resolution of conflicts); 
responsive to determining that the specific time slot can be emptied, identify a candidate time slot having one or more medication events (Burg: figure 6, i.e., Examiner interprets the “18:00” time slot as the claimed candidate time slot; ¶ 0069, i.e., “if a dose is mapped to a time not corresponding to a time slot, it can be assigned to the closest time slot temporally”; ¶ 0070, i.e., Examiner interprets the “6:00 PM time slot” as the claimed candidate time slot; ¶ 0071, i.e., “the adverse drug effect checking may be performed when the calendar is being generated, such that a dose is assigned to the calendar only if it would not result in an adverse drug effect”); 
submit, by the medication scheduling server, an update of the medication schedule to the at least one pharmacy in the pharmacy enterprise (Burg: ¶ 0027, i.e., “the prescription regimen and/or the medication pack design is sent to a pharmacy 16 or similar medical service provider”); and 
move, without causing a medication conflict, the at least one medication event in the specific time slot to the identified candidate time slot (Burg: figure 6, i.e., “Medication 2” at the “20:00” time slot in calendar 602 has moved to the “18:00” time slot in calendar 604; ¶ 0069, i.e., “if a dose is mapped to a time not corresponding to a time slot, it can be assigned to the closest time slot temporally”; ¶ 0070, i.e., “the final dose of Medication 2, however, is assigned to the 6:00 PM time slot”; ¶ 0071, i.e., “a dose is assigned to the calendar only if it would not result in an adverse drug effect”) and empty the specific time slot to minimize a number of time slots in use in the medication schedule (Burg: figure 6, i.e., the “20:00” time slot is effectively emptied after the movement of “Medication 2” at the “20:00” time slot in calendar 602 to the “18:00” time slot in calendar 604; ¶ 0064, i.e., “minimize the number of times medication is taken, and the algorithm may be adjusted to accommodate such demands”; ¶ 0070, i.e., Examiner interprets the decrease in number of time slots (i.e., “8:00 AM,” “12:00 PM,” “4:00 PM,” “6:00 PM,” and “8:00 PM” to “8:00 AM,” “12:00 PM,” “4:00 PM,” and “6:00 PM”) as the claimed minimization); and 
(Burg: ¶ 0027, i.e., “the prescription regimen and/or the medication pack design is sent to a pharmacy 16 or similar medical service provider…The filled medication pack is then…delivered to the patient”).
Yet, Burg does not explicitly teach, but Crawford teaches, in the same field of endeavor,
access using industry standard drug identifiers at least one drug database including clinical attributes of the medications for the patient (Crawford: ¶ 0060);
The obviousness of combining the teachings of Burg and Crawford are discussed in the rejection of claim 1, and incorporated herein.
Yet, Burg and Crawford do not explicitly teach, but Miller teaches, in the same field of endeavor,
responsive to determining that the first medication event conflicts with the second medication event (Miller: ¶ 0021, i.e., “the patient file may thereby potentially include a complete, or near-complete, identification of the patient medication therapy regimen”; ¶ 0098, i.e., “the data received at blocks 602, 604, 606 may be received by retrieving the patient file”; ¶ 0101, i.e., “evaluating the medication data to determine if there is a risk of an adverse health outcome…the evaluation at block 612 may compare the medications from the medication data with the list of medications received”; ¶ 0102, i.e., Examiner interprets the “determines whether an intervention is necessary” as the claimed determination that a first medication event conflicts with a second medication event because it is “based on the evaluation” which compares medications to determine a risk of an adverse health outcome), replacing by a medication scheduling server the second medication event with an alternate medication event that comprises a substitute medication selected based on assignment of the substitute medication to the second time slot lacking a conflict with the medication assigned to the first time slot, the conflict based on conflict information between the first time slot and the second time slot with the substitute medication (Miller: ¶ 0103, i.e., Examiner interprets the conflict being based on conflict information between the first time slot and the second time slot with the substitute medication is not functionally related to the replacement of the second medication event with an alternate medication event that comprises a substitute medication selected based on assignment of the substitute medication to the second time slot lacking a conflict with the medication assigned to the first time slot, and does not distinguish the claimed invention from the prior art. Miller teaches “the new medication therapy regimen created at block 616 may involve…replacing the inappropriate medication with a new medication having a comparable medical effect without the attendant adverse health outcome,” which in the context of Burg, a person having ordinary skill in the art would have understood could be the conflict based on conflict information between the first time slot and the second time slot with the substitute medication);
electronically transmit updated pharmacy information including the substitute medication for the patient to the at least one pharmacy (Miller: ¶ 0036, i.e., “users, such as pharmacist, may access a patient's file on the customer account database through the web portal provide via the website by accessing a communication device such as a computer at the pharmaceutical store 22”; ¶ 0044, i.e., “the medication therapy management routine 100 may be carried out via the Internet wherein…pharmaceutical stores 22 and pharmaceutical care centers 20 may conduct their respective portion of the routine 100”; ¶ 0074, i.e., “a user, such as a pharmacist…may be prompted to…intervene in the patient's medication therapy regimen…The print-out or display may include a code indicating the circumstances of the intervention…the medication(s) involved”; ¶ 0103, i.e., “once the new medication therapy regimen has been established, the intervention may be conducted in accordance with the intervention routine 800”; ¶ 0130);
The obviousness of combining the teachings of Burg, Crawford, and Miller are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 16, Burg, Crawford, and Miller teach at least one machine-readable storage medium of claim 15, further comprising instructions that, when executed by the computing device, cause the computing device to: 
determine that the second medication event allocated to the second time slot in the medication schedule has an unspecified time requirement comprising a frequency of the medication event without a specific time of day (Burg: ¶ 0061, i.e., “doses that are taken once daily…and once weekly…can be assigned to any calendar slot that would not create a conflict”); 
(Burg: ¶ 0058, i.e., “if a conflict with a medication exists at a given time”; ¶ 0071, i.e., “analyze a schedule to determine if an adverse drug effect may result from taking the medication according to the schedule…in view of the other medications scheduled to be administered to determine if an adverse drug effect may occur”); and 
move the second medication event to the third time slot in the medication schedule when there is no conflict between the second and third medication events (Burg: ¶ 0061; i.e., “doses that are taken once daily…and once weekly…can be assigned to any calendar slot that would not create a conflict”; ¶ 0069, lines 15-17, i.e., “if a dose is mapped to a time not corresponding to a time slot, it can be assigned to the closest time slot temporally”).
The obviousness of combining the teachings of Burg, Crawford, and Miller are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 17, Burg, Crawford, and Miller teach at least one machine-readable storage medium of claim 15, further comprising instructions that, when executed by the computing device, cause the computing device to: 
generate the medication schedule according to the medication instructions (Burg: ¶ 0039, lines 1-16, i.e., “the regimen design module 106 may reconcile the received prescriptions with one another, map the doses for each prescription to a calendar”).
The obviousness of combining the teachings of Burg, Crawford, and Miller are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 18, Burg, Crawford, and Miller teach at least one machine-readable storage medium of claim 15, further comprising instructions that, when executed by the computing device, cause the computing device to: Page 10 of 24 Application No. 14/816,834Atty. Dkt. No. 10309-06627 US
determine, for each time slot in the medication schedule, whether a first medication event in the time slot conflicts with a second medication in the time slot (Burg: ¶ 0058, i.e., “if a conflict with a medication exists at a given time”; ¶ 0071, i.e., “analyze a schedule to determine if an adverse drug effect may result from taking the medication according to the schedule…in view of the other medications scheduled to be administered to determine if an adverse drug effect may occur”); and 
(Burg: figure 4, i.e., if the answer to “Adverse Drug Effect from Scheduled Doses?” 414 is “Yes,” then the process loops back to “Map Doses of Each Prescription to Calendar Based on Constraints” 408; ¶ 0065, i.e., “if a conflict exists between a dose of a medication being assigned to the calendar and the proposed time or a previously scheduled medication at that time, the regimen design module 106 assigns the medication being assigned to the next available time on the calendar”; ¶ 0071, i.e., “if an adverse drug effect is possible, then the method steps back to step 408 so that the calendar can be adjusted”).
The obviousness of combining the teachings of Burg, Crawford, and Miller are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 20, Burg, Crawford, and Miller teach at least one machine-readable storage medium of claim 15, further comprising instructions that, when executed by the computing device, cause the computing device to: 
print a label for a medication container for a prescription for the patient (Burg: ¶ 0042, i.e., “generates the printed content for the medication pack”) the label comprising the time slots (Burg: figure 3A, elements 306, 308, 310, 312, i.e., time slots; ¶ 0042) and medication events (Burg: figure 3A, i.e., “Medication A” 318 and “Medication C” 320 are assigned to “Su” at “8:00”; ¶ 0043) from the medication schedule that are specific to the prescription.
The obviousness of combining the teachings of Burg, Crawford, and Miller are discussed in the rejection of claim 1, and incorporated herein.

Response to Arguments
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 02/04/2021.
In the remarks, Applicant argues in substance that:
Regarding the 112 rejections, the amendments overcome the rejections.
Regarding the 101 rejections, 
“Applicant claims various operations performed by a medication scheduling server, which are not mathematical concepts and cannot be performed as human activity nor are mental processes performed in the human mind”;
“independent claims 1, 8, and 15 recite elements that improve technical fields related to prescription-based computer system and event- driven, real-time calculation and notification of dangerous medication conflicts and simplified dosing time slots for administration of medications”; like Example 42, “Applicant's claims also perform steps not previously automatically performed by a system”;
“the claims recite a new process that performs operations in an unconventional way, and, for at least this reason, recite "an inventive concept." For example, the claims add specific elements other than what is well-understood, routine, and conventional in the field, as evidenced by the fact that any § 102 novelty rejection is overcome.”
Regarding the 103 rejections, the cited prior art references do not teach the amended limitations (i.e., “a substitute medication selected based on assignment of the substitute medication to the second time slot lacking a conflict with the medication assigned to the first time slot, the conflict based on conflict information between the first time slot and the second time slot with the substitute medication”). 
In response to Applicant’s argument that (a) regarding the 112 rejections, the amendments overcome the rejections:
It is respectfully submitted that Examiner withdraws the 112 rejections from the Office Action dated 12/18/2020.
In response to Applicant’s argument that (b) regarding the 101 rejections:
“Applicant claims various operations performed by a medication scheduling server, which are not mathematical concepts and cannot be performed as human activity nor are mental processes performed in the human mind”:
It is respectfully submitted that the claims of the present invention encompasses helping a patient generate and maintain a schedule to determine when to take specific medications, which is described as human activity in ¶ 0002-0004 of the specification, and covers managing personal behavior or 
Applicant argues that “various operations performed by a medication scheduling server, which are not mathematical concepts and cannot be performed as human activity nor are mental processes performed in the human mind,” but the “medication scheduling server” is described at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components. As stated in MPEP § 2106.04(a)(2)(II), “certain activity between a person and a computer…may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.” 
“independent claims 1, 8, and 15 recite elements that improve technical fields related to prescription-based computer system and event- driven, real-time calculation and notification of dangerous medication conflicts and simplified dosing time slots for administration of medications”; like Example 42, “Applicant's claims also perform steps not previously automatically performed by a system”: 
Applicant argues “independent claims 1, 8, and 15 recite elements that improve technical fields related to prescription-based computer system and event- driven, real-time calculation and notification of dangerous medication conflicts and simplified dosing time slots for administration of medications” and like Example 42, “Applicant's claims also perform steps not previously automatically performed by a system.” However, the claimed inventions are fundamentally different in scope and the examples should be interpreted based on the asserted fact patterns and other fact patterns may have different eligibility outcomes, as is the case with the claims of the present invention. Furthermore, automating steps that were previously performed manually is not the reason why claims were found eligible in Example 42. Example 42 was found to be eligible because the claimed invention provided a technological solution to an identified technological problem; Examiner cannot find and Applicant has not identified any problem 
Applicant's specification only describes the invention as addressing the problem of "patients needing multiple simultaneous medications often have complicated schedules for when to take each medication" and "a qualified third party, such as a clinician, may be able to aid the patient in optimally planning the timing of taking each medication," which is an administrative problem and not a technical problem. Even if the claims “[provide] a specific improvement of collecting all prescriptions for a patient at a pharmacy enterprise, analyzing for medication conflicts and drug-to-drug separation recommendations, analyzing administration-time based conflicts, identifying a substitute medication that avoids the time-based administration conflict, minimizing the time slots that a patient needs to take medications, transmitting updated pharmacy information back to the pharmacy to maintain the integrity of the patient's prescriptions, all resulting in a medication schedule for the patient that has reduced medication conflicts and a reduced number of time slots within which a patient must administer themselves medications,” Examiner would like to point out that a technical solution to a non-technical problem does not integrate the judicial exception into a practical application. The disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. See MPEP § 2106.04(d)(1) and 2106.05(a). 
“the claims recite a new process that performs operations in an unconventional way, and, for at least this reason, recite "an inventive concept." For example, the claims add specific elements other than what is well-understood, routine, and conventional in the field, as evidenced by the fact that any § 102 novelty rejection is overcome”: 
Applicant argues “the claims add specific elements other than what is well-understood, routine, and conventional in the field, as evidenced by the fact that any § 102 novelty rejection is overcome,” but fails to specify which elements amount to more than “what is well-understood, routine, and conventional in the field.”
Furthermore, as Applicant states in pages 21-22 of the Remarks, "patentability over § 102 novelty rejection is not dispositive."

In response to Applicant’s argument that (c) regarding the 103 rejections, the cited prior art references do not teach the amended limitations (i.e., “a substitute medication selected based on assignment of the substitute medication to the second time slot lacking a conflict with the medication assigned to the first time slot, the conflict based on conflict information between the first time slot and the second time slot with the substitute medication”): 
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time. As such, Applicant's remarks with regard to Keene are moot in light of the inclusion of the teachings of Burg and Miller, as addressed in the above Office Action. It is respectfully submitted that the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 






/E.H./Examiner, Art Unit 3626 



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626